THE AT, District Judge.
An application has been made to me, based on an affidavit, for the issue of a search-warrant under the provisions of the United States statutes concerning “trade-marks.” Such application, by the terms of the statutes, may be made to any United States circuit court, or district judge, or United States commissioner. I have no time under the press of business to enter upon an extended examination of the questions necessarily arising in this ex parte matter; nor should many of the grave propositions involved be ignored or decided without full hearing. It is supposed by the applicant that a simple presentation of an affidavit, together with the certificate of the commissioner of patents as to the registered trade-mark, entitles him to the writ. The act of congress says said officers “may, within their respective jurisdiction, proceed under the law' relating to search-warrants.” To what law is reference made? As there is no general law by United States statutes on that subject, and constitutional provisions exist founded on known controversies in England on the subject-matter. it must be held that the general laws to which the constitution refers were intended.
Without passing upon the grave question as to the validity of the act of 1870, or discussing the points involved in the act of 1S70, reproduced in the United States Revised Statutes so far as trade-marks are concerned, I refuse the application made, on the ground that the known requirements as to search-warrants, with respect to definiteness and particularity, have not been observed; and also that there is no proper proof that assignment of any supposed or alleged right to such trade-marks have been made to the applicants. It is a dangerous doctrine that “searches and seizures” which, if unreasonable, are forbidden by the United States constitution should be issued against several persons not associated together, or thoir premises, in one warrant, because a general and sweeping affidavit is made. Such practice would soon bring about the very evils involved in the English controversies concerning general warrants, and provided against by the United States constitution.
Writ refused.